Case 1:19-cv-04719-BMC Document 27 Filed 08/03/20 Page 1 of 2 PageID #: 92

                                                                        Law Office of
                                                                        David Wims
                                                                        1430 Pitkin Ave., 2nd Floor
                                                                        Brooklyn, NY 11233
                                                                        Phone: (646) 393-9550
                                                                        Fax: (646) 393-9552
                                                                        email: dwims@wimslaw.com
                                                                        http://www.wimslaw.com

 August 3, 2020


 BY ECF
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201
 Attn: Honorable Brian M. Cogan


 Re:        Scalia v. Silver’s Crust et al (Case No. 19cv4719)(BMC)


 Dear Judge Cogan,

 This office represents Defendants 660 Utica Corp. and TrudyAnne Brown in the above referenced
 proceeding. I write in response to Plaintiff’s letter request for a pre-motion conference in this
 matter. The Court directed this correspondence by August 3, 2020 in its July 28, 2020 scheduling
 Order.


 As Plaintiff’s counsel indicated in its letter, discovery in this matter revealed that for many weeks
 in the statutory period, Defendants failed to both pay overtime when employees worked more
 than forty (40) hours per week, and keep the required records of all hours worked.


 This is confirmed by both Defendants’ time records (which are incomplete) and Defendant
 TrudyAnne Brown’s Rule 30(b)(6) deposition testimony. Many of Defendant’s payroll records are
 missing, or only show a punch in time for a particular date and employee. Further, Ms. Brown did
 testify at her deposition that many employees were paid flat, day rates with no premium paid after
 forty (40) hours in a week. This conclusion applies to all of the instant issues, including unpaid
 overtime wages, recordkeeping, individual liability and liquidated damages.


 As a result of the above, Plaintiff is likely entitled to prevail on its contemplated summary
 judgment motion. Therefore, in the interest of preserving scarce judicial resources, I propose that
Case 1:19-cv-04719-BMC Document 27 Filed 08/03/20 Page 2 of 2 PageID #: 93



 Law Office of David Wims                                                                       8/3/2020


 with the Court’s assistance, counsel for the parties can convince the appearing Defendants to
 consent to judgment on less than full monetary relief, in exchange for Defendants’ concessions
 and a narrowly tailored injunction. However, another option would be a trial on damages only.


 As a result, I think a settlement conference might be particularly helpful at this juncture in the
 proceedings and allow the parties to avoid a protracted trial on damages alone. It would also
 help Defendants avoid the burdensome costs of trial. I do note that convincing Defendants to so
 agree would likely require substantial persuasion by the Court.


 Thank You for Your attention to this matter. Kindly direct any questions or concerns to the
 undersigned.




 Respectfully yours,

 /s/

 David C. Wims, Esq. (DW-6964)



 Cc: Susan Jacobs, Esq. (By ECF)




                                                                                                      2
